DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A cutting insert comprising:
an insert major body including two hexagonal faces, a front hexagonal face and a back hexagonal face, facing away from each other and six side faces arranged around the two hexagonal faces, wherein:
the insert major body is formed to be rotationally symmetrical at 120° intervals about an insert center line passing through centers of the two hexagonal faces;
a first cutting edge at an intersection of the six side faces and the front hexagonal face, and a second cutting edge at an intersection of the six side faces and the back hexagonal face, the first cutting edge including exactly three major cutting edges and exactly three minor cutting edges with the major cutting edges alternating with the minor cutting edges in a circumferential direction, and the second cutting edge including exactly three major cutting edges and exactly ;
 each having
one of the major cutting edges of the first cutting edge, and 
one of the minor cutting edges of the second cutting edge; 
each having
[[a]]one of the major cutting edges of the second cutting edge, and
one of the minor cutting edges of the first cutting edge[[,]];
wherein[[with]] the first three side faces alternate with the second three side faces in the circumferential direction;
each side face having a major flank face connected to the major cutting edge and a minor flank face connected to the minor cutting edge
in each of the six side faces the major flank face intersects the minor flank face to form a concave single curved surface [[at]]in a cross-section view along the insert center line[[,]];
in each of the six side faces, a sum of a major flank face angle α formed by the major flank face with respect to a plane which is perpendicular to the insert center line [[at]]intersecting the major cutting edge and a minor flank face angle β formed by the minor flank face with respect to a plane which is perpendicular to the insert center line [[at]]intersecting the minor cutting edge is smaller than 180°, the major flank face angle α is an obtuse angle;

in a view parallel to the insert center line of the front hexagonal face from a direction facing the front hexagonal face
in each of the six side faces, a width of the major flank face is larger than a width of the minor flank face in a direction parallel to the insert center line,
each of the two hexagonal faces including a central portion formed of a flat surface
each minor rake face having
a first minor rake face intersecting the minor cutting edge, and
a second minor rake face intersecting the first minor rake face and spaced apart from the minor cutting edge,
wherein the first minor rake face has a negative rake angle and the second minor rake face has a positive rake angle;
	wherein, the plane intersecting the major cutting edges of each hexagonal face protrudes further from an insert mid-plane perpendicular to the insert center line than the plane intersecting the minor cutting edges of the respective hexagonal face



5. (Cancelled)

8. (Currently Amended) An indexable cutting tool comprising:
an insert mounting seat formed at an outer periphery of a distal end portion of a tool major body which, in use, is rotated around an axial line of the tool major body,
wherein the cutting insert according to claim 1 is detachably attached to the insert mounting seat 


9. (Cancelled)

10. (New) The cutting insert according to claim 1, further comprising
 each major rake face having
a first major rake face intersecting the major cutting edge, and
a second major rake face intersecting the first major rake face and spaced apart from the major cutting edge,
wherein the first major rake face has a rake angle, the second major rake face has a rake angle, the rake angles being different from each other.

11. (New) The cutting insert according to claim 10, wherein the first major rake angle is 0° and the second major rake angle is positive.

Allowable Subject Matter
Claims 1, 8, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Satran et al. (US Pub. No. 2013/0156515 A1), fails to disclose or suggest reason to provide the rake angles and the differing distances of the major and minor cutting edges of each side surface as per amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN C RUFO/Primary Examiner, Art Unit 3722